Order entered on or about May 5, 1961, reducing the assessments on premises at 29 Broadway, Block 20, Lot 1 for the tax years 1956-1957 through 1960-1961, inclusive, unanimously reversed, on the law and the facts, and the assessments reinstated and confirmed, without costs or disbursements. The record lacks substantial basis for a reduction of the assessments from $3,400,000 for the years in question. The property was sold to the petitioner in 1952 for $3,625,000, and the evidence is that values in the area have risen, not decreased, since then. The rental history of the building and the net returns therefrom likewise establish a capital value well in excess of the assessments. (Matter of Morganroth v. Tax Comm. of City of N. Y., 22 A D 2d 860.) The evidence to the contrary was far from sufficient to carry petitioner’s burden of proof. (People ex rel. Jamaica Water Supply Co. v. State Bd. of Tax Comrs., 196 N. Y. 39, 53; Matter of Peterson v. Board of Assessors of Town of Westport, 25 A D 2d 797.) Settle order on notice. Concur — Breitel, J. P., Stevens, Steuer, Capozzoli and Witmer, JJ.